DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on .  
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 5, 2021
July 26, 2022

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Selection module
Assistance systems
Control loop mechanism
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 17 contain the limitation, “substantially straight.” A review of the specification did not provide any indication as to what range of specific activity is covered by the term "substantially,” and it is therefore indefinite. See MPEP § 2173.05(b)(III)(d).
 4 recites the limitation: 
“wherein the selection module includes instructions to select the controller including instructions to determine whether the driving context indicates that the vehicle is driving on a highway with a lane-keeping function that satisfies a lane threshold indicating whether two or more nearby vehicles are present and other assistance systems of the vehicle are not operating, and to select the ML controller when the driving context indicates the lane-keeping function satisfies the lane threshold for a complex driving scenario.” in Lines 7-10. 
It is unclear what is meant by this limitation.  It appears that this limitation is a literal translation into English from a foreign document.  As set forth in the claim language, the relationship of when the lane keeping function is considered complex and when the ML controller is selected is unclear.  
This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  

 12 recites the limitation: 
“wherein the instructions to select the controller include instructions to determine whether the driving context indicates that the vehicle is driving on a highway with a lane-keeping function that satisfies a lane threshold indicating whether two or more nearby vehicles are present and other assistance systems of the vehicle are not operating, and to select the ML controller when the driving context indicates the lane-keeping function satisfies the lane threshold for a complex driving scenario.” 
It is unclear what is meant by this limitation.  It appears that this limitation is a literal translation into English from a foreign document.  As set forth in the claim language, the relationship of when the lane keeping function is considered complex and when the ML controller is selected is unclear.  
This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  

 16 recites the limitation: 
“wherein selecting the controller includes determining whether the driving context indicates that the vehicle is driving on a highway with a lane-keeping function that satisfies a lane threshold indicating whether two or more nearby vehicles are present and other assistance systems of the vehicle are not operating, and selecting the ML controller when the driving context indicates the lane-keeping function satisfies the lane threshold for a complex driving scenario.”  
It is unclear what is meant by this limitation.  It appears that this limitation is a literal translation into English from a foreign document.  As set forth in the claim language, the relationship of when the lane keeping function is considered complex and when the ML controller is selected is unclear.  
This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Kawamura (JP-2019131141A) hereinafter “Kawamura”.
Regarding Claim , 
 discloses:
A control system, comprising:
one or more processors (¶¶); and
a memory communicably coupled to the one or more processors (¶¶) and storing:
a selection module including instructions that, when executed by the one or more processors cause the one or more processors to:
in response to acquiring sensor data about a surrounding environment of a vehicle (¶¶), determine a driving context of the vehicle in relation to aspects of a roadway on which the vehicle is traveling (¶¶);
select a controller for generating control inputs to the vehicle according to the driving context by selecting between a proportional, integral, derivative (PID) controller and a machine learning (ML) controller (¶¶); and
control the vehicle using the controller (¶¶).  
Regarding Claim , 
 discloses:
wherein the selection module includes instructions to select the controller including instructions to determine whether the driving context indicates that the vehicle is driving in one of an urban area and on a highway, and to select the ML controller when the driving context indicates the urban area (¶¶).  
Regarding Claim , 
 discloses:
wherein the selection module includes instructions to select the controller including instructions to determine whether the driving context indicates that the vehicle is driving on a highway with a road curvature that satisfies a curve threshold, and to select the ML controller when the driving context indicates the road curvature satisfies the curve threshold for a curvy road (¶¶).  
Regarding Claim , 
 discloses:
wherein the selection module includes instructions to select the controller including instructions to determine whether the driving context indicates that the vehicle is driving on a highway that is substantially straight without a complex driving scenario for the use of a lane-keeping function, and to select the PID controller according to the driving context (¶¶).  
Regarding Claim , 
 discloses:
6. The control system of claim 1,
wherein the PID controller is a control loop mechanism that processes the sensor data to generate controls, and
the ML controller implements one or more machine learning algorithms that process the sensor data to generate the controls (¶¶).  
Regarding Claim , 
 discloses:
wherein the selection module includes instructions to acquire the sensor data including instructions to use one or more sensors of the vehicle to generate observations about the surrounding environment from which the driving context can be derived (¶¶).  
Regarding Claim , 
 discloses:
wherein the selection module includes instructions to control the vehicle using the controller including instructions to generate control inputs including lateral controls and longitudinal controls to at least assist in control of the vehicle (¶¶).  
Regarding Claim , 
 discloses:
A non-transitory computer-readable medium storing instructions that,
when executed by one or more processors (¶¶),
cause the one or more processors to:
in response to acquiring sensor data about a surrounding environment of a vehicle (¶¶),
determine a driving context of the vehicle in relation to aspects of a roadway on which the vehicle is traveling (¶¶);
select a controller for generating control inputs to the vehicle according to the driving context by selecting between a proportional, integral, derivative (PID) controller and a machine learning (ML) controller (¶¶); and
control the vehicle using the controller (¶¶).  
Regarding Claim , 
 discloses:
wherein the instructions to select the controller include instructions to determine whether the driving context indicates that the vehicle is driving in one of an urban area and on a highway, and to select the ML controller when the driving context indicates the urban area (¶¶).  
Regarding Claim , 
 discloses:
wherein the instructions to select the controller include instructions to determine whether the driving context indicates that the vehicle is driving on a highway with a road curvature that satisfies a curve threshold, and to select the ML controller when the driving context indicates the road curvature satisfies the curve threshold for a curvy road (¶¶).  
Regarding Claim , 
 discloses:
A method. comprising:
in response to acquiring sensor data about a surrounding environment of a vehicle (¶¶), determining a driving context of the vehicle in relation to aspects of a roadway on which the vehicle is traveling (¶¶);
selecting a controller for generating control inputs to the vehicle according to the driving context by selecting between a proportional, integral, derivative (PID) controller and a machine learning (ML) controller (¶¶); and
controlling the vehicle using the controller (¶¶).  
Regarding Claim , 
 discloses:
wherein selecting the controller includes determining whether the driving context indicates that the vehicle is driving in one of an urban area and on a highway, and selecting the ML controller when the driving context indicates the urban area  (¶¶).  
Regarding Claim , 
 discloses:
wherein selecting the controller includes determining whether the driving context indicates that the vehicle is driving on a highway with a road curvature that satisfies a curve threshold, and
selecting the ML controller when the driving context indicates the road curvature satisfies the curve threshold for a curvy road (¶¶).  
Regarding Claim , 
 discloses:
wherein selecting the controller includes determining whether the driving context indicates that the vehicle is driving on a highway that is substantially straight without a complex driving scenario for the use of a lane-keeping function, and selecting the PID controller according to the driving context (¶¶).  
Regarding Claim , 
 discloses:
wherein the PID controller is a control loop mechanism that processes the sensor data to generate controls, and the ML controller implements one or more machine learning algorithms that process the sensor data to generate the controls (¶¶).  
Regarding Claim , 
 discloses:
wherein acquiring the sensor data includes using one or more sensors of the vehicle to generate observations about the surrounding environment from which the driving context can be derived (¶¶).  
Regarding Claim , 
 discloses:
wherein controlling the vehicle using the controller includes generating control inputs including lateral controls and longitudinal controls to at least assist in control of the vehicle (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747